United States Court of Appeals
                         FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 11-1447                                               September Term, 2012
                                                          FILED ON: JULY 23, 2013
JOSE LACSON,
                   PETITIONER

v.

UNITED STATES DEPARTMENT OF HOMELAND SECURITY AND TRANSPORTATION SECURITY
ADMINISTRATION,
                  RESPONDENTS


                           On Petition for Review of an Order Of
                         the Transportation Security Administration


      Before: GARLAND, Chief Judge, BROWN, Circuit Judge, and WILLIAMS, Senior Circuit
             Judge




               NOT AVAILABLE
               FOR PUBLIC VIEW

     UNDER SEAL - PENDING
         SSI REVIEW